EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (No. 333-136179) on Form S-8 of WesBanco, Inc. of our report dated June 23, 2008, with respect to the statements of net assets available for benefits of the WesBanco, Inc. KSOP as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedules as ofand for the year ended December 31, 2007, which report appears in the December 31, 2007 Annual Report on Form 11-K ofthe WesBanco, Inc. KSOP. /s/ Schneider Downs & Co., Inc. Pittsburgh,
